NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 28 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10161

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00246-GEB

 v.
                                                MEMORANDUM*
ZACHARY WILLIAM HICKS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Zachary William Hicks appeals from the district court’s judgment and

challenges the 100-month sentence imposed following his guilty-plea conviction

for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hicks contends that the district court procedurally erred by failing to

consider his sentencing arguments and mitigating circumstances. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record demonstrates that the district

court considered all of the arguments and mitigating evidence; it was not required

to address explicitly each mitigating circumstance and each 18 U.S.C. § 3553(a)

sentencing factor to show that it had considered them. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc); United States v. Perez-Perez, 512
F.3d 514, 516-17 (9th Cir. 2008).

      Hicks also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence at the low end of the applicable Guidelines range is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances. See id.

      Finally, Hicks claims that his counsel rendered ineffective assistance by

inadequately highlighting his mitigating circumstances. We decline to consider

this claim on direct appeal. See United States v. Rahman, 642 F.3d 1257, 1259-60

(9th Cir. 2011). Hicks may raise this claim in a 28 U.S.C. § 2255 proceeding. See

United States v. McGowan, 668 F.3d 601, 606 (9th Cir. 2012).

      AFFIRMED.


                                          2                                     18-10161